Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leslie Serunian on August 17, 2022.

The application has been amended as follows: 
Cancel claim 26.
2.	The Declaration of Ronald F. Maio under 37 CFR 1.132 filed June 02, 2022 is sufficient to overcome the rejection of claims 1, 2, 4-9, 11 and 20-25 based upon 112(a). 
3.	Claims 1, 2, 4-9, 11-14 and 20-25 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 4-9, 11-14 and 20-25 are directed to patent eligible subject matter because they are directed to a process (Step 1: Yes); the claims recite the law of nature, i. e. the relationship between BDNF, GFAP, S100B, MT3, NRGN and NSE protein levels during traumatic brain injury (TBI) pathology/treatment (Step 2A/1: Yes); the claims further integrate the judicial exception into a practical application by adding a step of returning the patients to work or treating only those patients with the specific changes of the levels of the measured proteins (Step 2A/2: Yes). See 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50) dated January 07, 2019.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
August 25, 2022